Citation Nr: 0310036	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hypertensive 
vascular disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
headache disorder.

3.  Entitlement to a rating in excess of 10 percent for a 
psychiatric disorder prior to June 4, 1997.

4.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disorder prior to November 18, 2000.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from March 1985 to May 1995.

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By rating action in January 1996 service connection for major 
depression was denied.  The veteran disagreed.  Subsequently, 
by rating action in January 1997 service connection was 
granted and a 10 percent rating assigned from May 16, 1995, 
the day after the veteran's separation from service.  The 
veteran again disagreed with this rating, and in December 
1997 the rating was increased to 30 percent effective from 
June 4, 1997.  By rating action in July 1998, the rating was 
increased to 50 percent effective to June 4, 1997.  Finally 
by rating action in February 2002, a 100 percent rating was 
assigned for the psychiatric disorder from November 18, 2000.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement, which grants less 
than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see 
also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  In this 
case, the veteran disagreed with the initial ratings assigned 
and the RO has assigned "staged" ratings for various period 
of time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the issues perfected for appellate review are as stated 
on the first page of this document.


FINDING OF FACT

In a VA Form 21-4138, Statement in Support of Claim, dated 
March 27, 2003, prior to the promulgation of a decision, the 
veteran requested a withdrawal of the issue of entitlement to 
an increased rating for a headache disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran on the issue of entitlement to an increased rating 
for a headache disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002) (as amended).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2002) (as amended by 68 Fed. Reg. 13235 (April 
18, 2003)).  

The Board notes that in a VA Form 21-4138, Statement in 
Support of Claim, dated March 27, 2003, the veteran wrote as 
follows:  

1)	I want to withdraw the issue 
pertaining to increased rating for 
headache disorder.

2)	For hypertensive vascular disease 
...............  My only issue [is] to have this 
condition recognized as service 
connected.

3)	I would ask the BVA to grant 
accordingly. 

As such, the Board finds that the veteran has withdrawn her 
appeal as to the issue of entitlement to an increased rating 
for a headache disorder, and there remain no allegations of 
errors of fact or law for appellate consideration as to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this issue and it is dismissed.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for a headache disorder is dismissed.


REMAND

On VA Form 8, Certification of Appeal, dated in October 2002, 
the RO listed the issues as service connection for 
hypertension and an increased rating for headaches.  As noted 
above, the veteran has also perfected an appeal for a rating 
in excess of 10 percent for a psychiatric disorder prior to 
June 4, 1997, and for a rating in excess of 50 percent for 
the psychiatric disorder prior to November 18, 2000.  In the 
statement which the appellant submitted in March 2003, she 
indicated that the only issue she wished to pursue was the 
issue of entitlement to service connection for hypertension.  
However, she was not specifically informed that the issues 
regarding the psychiatric disorder were in appellate status 
and she did not specifically withdraw these issues from 
appellate consideration.  The RO should request the appellant 
to clarify whether or not she wishes to withdraw her appeal 
for an increased rating for a psychiatric disorder prior to 
November 18, 2000.

On November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board undertook additional development pursuant to 
38 C.F.R. § 19.9(a)(2).  This included obtaining additional 
medical records and arranging for the veteran to be scheduled 
for examinations for disability evaluation purposes.

After the Board undertook additional development in this 
case, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  Likewise, the Board can no longer attempt to cure VCAA 
deficiencies.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  Of 
course, the review by the RO may indicate a need for further 
development.  Also, the RO must notify the appellant of the 
applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Particularly, the RO must ensure that the 
veteran has been notified of the evidence 
that she must furnish.

2.  The RO should request the veteran to 
clarify whether or not she wishes to 
withdraw her appeal for a rating in excess 
of 10 percent for a psychiatric disorder 
prior to June 4, 1997, and for a rating in 
excess of 50 percent for the psychiatric 
disorder prior to November 18, 2000.

3.  The RO should readjudicate the 
veteran's claims in light of the 
additional evidence added to the claims 
folder since the last Supplemental 
Statement of the Case (SSOC) issued in 
April 2002.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that addresses each issue in appellate 
status.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


